Per Curiam,
Our examination of this record discloses no substantial error in the court’s findings of fact or conclusions of law. In the latter, it is virtually held, inter alia, that the policy executed by the company and accepted by the defendant was non-assessable and defendant having paid all that was required by the terms of his contract, neither the company nor the receiver had any further claim on him. This conclusion, we think, was fully warranted, and is of itself conclusive of defendant’s right to judgment. These and other questions presented by the specifications of error have been so fully considered by the learned trial judge that little, if anything, can be added to what has been so well said in his opinion, and, for reasons there given at length, we think the judgment should be affirmed.
Judgment affirmed on the opinion of the court below.